Citation Nr: 1615149	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.  He died in September 2010.  The Appellant has alleged that she is the Veteran's surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Appellant testified before the undersigned Veterans' Law Judge at a January 2016 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's divorce from C.N.M. was granted on May [redacted], 2010.

2.  The Veteran married the Appellant on June [redacted], 2010 in Hays County, Texas.

3.  The Veteran died on September [redacted], 2010.  




CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) and death pension benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.54, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Eligibility for DIC and Death Pension Benefits

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. §3.50(a) (2015).  

For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2015).  

DIC benefits are payable to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54 (2015). 

In the instant case, the record reflects that the Veteran and Appellant married on June [redacted], 2010 in Hays County, Texas.  The Veteran died a few months later, on September [redacted], 2010.  Thus, the Appellant was not married to the Veteran at least a year prior to his death and their marriage was obviously not within fifteen years of the end of the Veteran's period of service in 1971.  They had no children together.  Consequently, the Appellant does not meet the criteria for DIC or death pension benefits.  See 38 C.F.R. § 3.54.  

However, the Appellant testified at her January 2016 videoconference hearing that she and the Veteran had lived together since 2005 and held themselves out to the public as husband and wife.  This testimony is corroborated by many friends and family of the couple.  The Appellant has argued that this period of time she and the Veteran lived together prior to their marriage in June 2010 should be considered in calculating the length of her marriage to the Veteran, since she and the Veteran considered themselves married and behaved accordingly.  

The state of Texas, where the Veteran and Appellant resided together, recognizes a type of common law marriage it characterizes as "informal marriage."  If two parties agree to be married, live together as husband and wife, and represent themselves as married to others, they can be considered legally married even if they do not participate in a traditional marriage ceremony.  See Tex. Fam. Code § 2.401.  However, it is not possible to have a common law or informal marriage where one of the parties is already legally married.  Id.

In this case, despite the fact that the Appellant and Veteran were living together and represented themselves as husband and wife, the Veteran was married to C.N.M. from 2001 through 2010.  His divorce from her was not finalized until May [redacted], 2010.  

Significantly, the Appellant does not dispute that the Veteran was legally married to C.N.M. when he met her and that despite the fact that the Veteran and Appellant may have considered themselves married to each other or presented themselves as such to others, the Veteran remained legally married to C.N.M. until May 2010.  She appears to concede that legally, she was only married to the Veteran for less than a year prior to his death, and therefore is not eligible for DIC or death pension benefits under VA regulations.  Rather, the Appellant appears to be asking the Board to grant benefits on an equitable basis, arguing that she and the Veteran had a loving and committed relationship of many years and it is unfair to deny her death benefits based on a technicality.  

Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992)("No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").  The legal authority pertaining to death benefits, including the requirement that a surviving spouse must have been married to the deceased veteran at least a year before becoming eligible for benefits, is prescribed by Congress and implemented via regulations enacted by VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

While the Board is sympathetic to the Appellant's circumstances and beliefs that the Veteran would have wanted any benefits accrued as the result of his honorable service to be awarded to the Appellant, unfortunately, the relief the Appellant is seeking is not within the Board's power to grant.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  However, as the Appellant's claim cannot be substantiated as a matter of law, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 


ORDER

Entitlement to dependency and indemnity compensation (DIC) and death pension benefits is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


